DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                              DIEGO CARTWRIGHT,
                                   Appellant,

                                          v.

     LJL MORTGAGE POOL, LLC, RACHEL Y. YOUNG a/k/a RACHEL
     YOUNG a/k/a RACHAEL YOUNG, RODERICK YOUNG, JENNIFER
         YOUNG-CAMPBELL and AMBER LAKE HOMEOWNERS’
                       ASSOCIATION, INC
                           Appellees.

                                  No. 4D14-2296

                                [ February 3, 2016 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 09-056679 CACE
11.

   Stefanie Y. Parchment of Juan J. Perez & Associates, P.A., Pembroke
Pines, for appellant.

  Kimberly Hopkins and Ronald M. Gaché of Shapiro, Fishman & Gaché,
LLP, Tampa, for Appellee-LJL Mortgage.

PER CURIAM.

   Diego Cartwright appeals the final summary judgment of foreclosure
entered in favor of LJL Mortgage Pool LLC (“LJL Mortgage”). We reverse
because a genuine issue of material fact remains as to whether LJL
Mortgage’s predecessor, Arch Bay Holding, LLC- Series 2009B (“Arch
Bay”), had standing to bring this foreclosure action. We affirm as to the
notice of default issue without discussion.

   Cartwright and Rachel Young executed and delivered a mortgage to
Accredited Home Lender, Inc. (“Accredited”), as husband and wife.
Cartwright also executed and delivered a note to Accredited. On October
19, 2009, Arch Bay filed a foreclosure complaint against Cartwright and
Young.1 Arch Bay alleged that it was the owner and holder of the note and

1   The trial court subsequently issued a judicial default against Young.
mortgage. A copy of the mortgage was attached to the complaint, but the
note was not attached. The complaint included a count to reestablish a
lost note.

   In March 2010, the trial court issued an order substituting LJL
Mortgage in place of Arch Bay. LJL Mortgage filed a first amended
complaint of foreclosure alleging that it was the owner and holder of the
note and mortgage. Attached to the complaint was a copy of the note and
an allonge with an undated blank endorsement from the original lender.

   LJL Mortgage subsequently filed another three amended complaints.
In the Verified Fourth Amended Complaint, LJL Mortgage alleged that, as
of January 19, 2010, it was entitled to enforce the note as the holder in
possession. LJL Mortgage attached copies of the note, allonge, mortgage,
and assignments to the complaint. All of the assignments were executed
after Arch Bay filed the original complaint.

    Cartwright filed an answer and raised several affirmative defenses,
including lack of standing. LJL Mortgage filed a motion for summary
judgment with supporting affidavits. After a hearing on the motion, the
trial court entered a final summary judgment of foreclosure in favor of LJL
Mortgage.

   The standard of review for an order granting summary judgment is de
novo. Jaffer v. Chase Home Fin., LLC, 155 So. 3d 1199, 1201 (Fla. 4th
DCA 2015). “[A]n appellate court must examine the record in the light
most favorable to the non-moving party.” Wolf v. Sam’s E., Inc., 132 So.
3d 305, 307 (Fla. 4th DCA 2014). Summary judgment should be entered
only when there is no genuine issue of material fact. Jaffer, 155 So. 3d at
1201.

   Cartwright raised the issue of standing as an affirmative defense. “A
de novo standard of review applies when reviewing whether a party has
standing to bring an action.” Boyd v. Wells Fargo Bank, N.A., 143 So. 3d
1128, 1129 (Fla. 4th DCA 2014). The plaintiff must prove that it had
standing to foreclose when it filed the complaint. Vidal v. Liquidation
Props., Inc., 104 So. 3d 1274, 1276 (Fla. 4th DCA 2013). “[S]tanding may
be established from a plaintiff’s status as the note holder, regardless of
any recorded assignments.” McLean v. JP Morgan Chase Bank Nat’l Ass’n,
79 So. 3d 170, 173 (Fla. 4th DCA 2012). A “holder” is defined as “[t]he
person in possession of a negotiable instrument that is payable either to
bearer or to an identified person that is the person in possession.” §
671.201(21)(a), Fla. Stat. (2009).


                                    2
    As a substituted plaintiff, LJL Mortgage acquires the standing of the
original plaintiff, Arch Bay. See Kiefert v. Nationstar Mortg., LLC, 153 So.
3d 351, 353 n.4 (Fla. 1st DCA 2014) (“Pursuant to Florida Rule of Civil
Procedure 1.260, a substituted plaintiff acquires the standing of the
original plaintiff.”). Because LJL Mortgage filed the note and allonge with
a blank endorsement after the original complaint was filed, it had to
provide additional proof that Arch Bay was the holder of the note at the
time it filed the original complaint. See Sosa v. U.S. Bank Nat’l Ass’n, 153
So. 3d 950, 951 (Fla. 4th DCA 2014) (explaining that the bank had to
establish standing through additional evidence, because the original note
and allonge contained an undated endorsement and they were filed after
the bank filed its complaint); see also Kiefert, 153 So. 3d at 353 (explaining
that the plaintiff must prove that it had physical possession of the original
note, endorsed in favor of the plaintiff or in blank, at the time the plaintiff
filed the complaint).

    LJL Mortgage filed two affidavits addressing the issue of standing. In
the first affidavit, a representative of LJL Mortgage’s loan servicer averred
that the “Plaintiff had possession of the note prior to the filing of the
foreclosure complaint on October 19, 2009.” In a separate section of the
affidavit, he stated that “the note is endorsed in blank.” However, it is not
clear from the affidavit whether the note was endorsed in blank at the time
Arch Bay filed the complaint. Likewise, LJL Mortgage’s second affidavit,
in which the servicer’s representative merely stated that the “Plaintiff holds
the promissory note for this Loan,” failed to establish that Arch Bay was
in possession of the note and allonge with the blank endorsement at the
time Arch Bay filed the original complaint. Because a genuine issue of
material fact remains concerning the issue of standing, the trial court
improperly granted final summary judgment in favor of LJL Mortgage.
Accordingly, we reverse and remand for further proceedings consistent
with this opinion.

   Reversed and Remanded.

STEVENSON, GROSS and TAYLOR, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      3